                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-23110-BLOOM/Louis

CHRISTOPHER MAURICE MCDOWELL,

        Plaintiff,

v.

JOSE GONZALEZ and DAVID COLON,

      Defendants.
____________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon pro se Plaintiff Christopher Maurice McDowell’s

(“Plaintiff”) “Motion Asking that the Courts (Not Put) Judge Beth Bloom Back on Case,” ECF

No. [61] (“Motion”). The Court has carefully considered the Motion, the record, the applicable

law, and is otherwise fully advised. For the reasons set forth below, the Motion is denied.

        As an initial matter, due to Plaintiff’s pending appeal of this Court’s Order granting

Defendants’ Motion to Dismiss, ECF No. [59], the Court lacks jurisdiction to rule on the instant

Motion. See 28 U.S.C. § 1291 (“The courts of appeals . . . shall have jurisdiction of appeals from

all final decisions of the district courts of the United States.”); Griggs v. Provident Consumer Disc.

Co., 459 U.S. 56, 58 (1982) (“[I]t [is] generally understood that a federal district court and a federal

court of appeals should not attempt to assert jurisdiction over a case simultaneously. The filing of

a notice of appeal is an event of jurisdictional significance — it confers jurisdiction on the court

of appeals and divests the district court of its control over those aspects of the case involved in the

appeal.”).
                                                            Case No. 17-cv-60508-BLOOM/Valle


       Likewise, to the extent that the Motion constitutes a motion for reconsideration, the Court

also concludes that denial is warranted. “[C]ourts have delineated three major grounds justifying

reconsideration: (1) an intervening change in controlling law; (2) the availability of new evidence;

and (3) the need to correct clear error or prevent manifest injustice.” Williams v. Cruise Ships

Catering & Serv. Int’l, N.V., 320 F. Supp. 2d 1347, 1357-58 (S.D. Fla. 2004) (citing Sussman v.

Salem, Saxon & Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994)); see Burger King Corp. v.

Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369 (S.D. Fla. 2002). “[R]econsideration of a

previous order is an extraordinary remedy to be employed sparingly in the interests of finality and

conservation of scarce judicial resources.” Wendy’s Int’l, Inc. v. Nu-Cape Const., Inc., 169 F.R.D.

680, 685 (M.D. Fla. 1996); see also Campero USA Corp. v. ADS Foodservice, LLC, 916 F. Supp.

2d 1284, 1290 (S.D. Fla. 2012). “[T]he movant must do more than simply restate his or her

previous arguments, and any arguments the movant failed to raise in the earlier motion will be

deemed waived.” Compania de Elaborados de Cafe v. Cardinal Capital Mgmt., Inc., 401 F. Supp.

2d 1270, 1283 (S.D. Fla. 2003). Simply put, a party “cannot use a Rule 59(e) motion to relitigate

old matters, raise argument or present evidence that could have been raised prior to the entry of

judgment.” Michael Linet, Inc. v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005).

       Upon review, even under the most expansive reading, the Motion fails to address any of

the three potential grounds justifying reconsideration and fails to set forth any ground warranting

reconsideration. The Motion similarly invokes no legal theory or statute to justify such relief. The

Court therefore finds that Plaintiff has failed to demonstrate any grounds for reconsideration or

modification of the Court’s Order. Accordingly, it is ORDERED AND ADJUDGED that the

Motion, ECF No. [61], is DENIED.




                                                 2
                                                  Case No. 17-cv-60508-BLOOM/Valle


       DONE AND ORDERED in Chambers at Miami, Florida, on December 6, 2019.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                        3
